Citation Nr: 0940514	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
pelvic bone fracture.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

4.  Entitlement to a disability rating in excess of 10 
percent for gastroesophageal reflux disease.

5.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disability.

6.  Entitlement to a disability rating in excess of 30 
percent for migraine headaches.

7.  Entitlement to a disability rating in excess of 30 
percent for asthma.

8.  Entitlement to a disability rating in excess of 50 
percent for obstructive sleep apnea.

9.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1989 to February 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2005, February 2006, and April 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In December 2005, the RO awarded service connection for sleep 
apnea and evaluated it as 50 percent disabling.  
Additionally, the RO held that the Veteran's service-
connected migraine headaches warranted a disability rating of 
30 percent and his service-connected gastroesophageal reflux 
disease warranted a disability rating of 10 percent.  The RO 
continued the previously assigned evaluation of 30 percent 
for the Veteran's asthma.

In February 2006, service connection was granted for right 
and left knee disabilities, each rated as 10 percent 
disabling.

The Veteran's claim of entitlement to a total disability 
rating for compensation based on individual unemployability 
was received in September 2006.  The claim was denied by 
means of a rating decision dated in April 2007.  At that 
time, the RO also continued the previously assigned 
evaluations of zero percent for the residuals of a pelvic 
fracture, 20 percent for a lumbar spine disability, and 50 
percent for sleep apnea.

Entitlement to a total disability rating based upon 
individual unemployability was denied by means of a rating 
decision dated in April 2007.

The issues of entitlement to a disability rating in excess of 
20 percent for a lumbar spine disability, a disability rating 
in excess of 30 percent for asthma, and a total disability 
rating for compensation based on individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a pelvic bone fracture are manifested by 
x-ray evidence of osteophyte formation and pain.

2.  Since the effective date of service connection, the right 
knee chondromalacia patella is manifested by complaints of 
pain and giving away; clinical findings show X-ray evidence 
of minimal arthritis and limited range of motion, 0 degrees 
of extension and 125 degrees of flexion, at its worst, 
without evidence of recurrent subluxation or lateral 
instability.

3.  Since the effective date of service connection, left knee 
chondromalacia patella is manifested by complaints of pain 
and giving away; clinical findings show X-ray evidence of 
arthritis and limited range of motion, 0 degrees of extension 
and 120 degrees of flexion, at its worst, without evidence of 
recurrent subluxation or lateral instability.

4.  For the period covered in this appeal, gastroesophageal 
reflux disease is manifested by abdominal pain and 
tenderness; there is no evidence of dysphagia, substernal or 
arm or shoulder pain, considerable impairment of health, or 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms.

5.  For the period covered in this appeal, forward flexion of 
the thoracolumbar spine is greater than 30 degrees and 
favorable ankylosis of the entire thoracolumbar spine is not 
shown.

6.  For the period covered in this appeal, migraine headaches 
are manifested by subjective complaints of prostrating 
episodes several times a month, despite medication, with 
nauseau, dizziness, blurred vision, photophobia, and 
phonophobia, but there is no objective evidence that the 
migraine headaches produce severe economic inadaptability.

7.  For the period covered in this appeal, sleep apnea has 
required use of a continuous positive airway pressure (CPAP) 
machine.  There is no evidence that the sleep apnea has ever 
produced chronic respiratory failure or cor pulmonale, or has 
ever necessitated a tracheotomy.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
pelvic fracture have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5010 (2008).

2.  The criteria for an initial rating higher than 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5014, 5024, 5257, 5260, 5261 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5014, 5024, 5257, 5260, 5261 (2008).

4.  The criteria for a rating higher than 10 percent for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7307, 7346 (2008).

5.  The criteria for a rating higher than 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242 (2008).

6.  The criteria for a rating higher than 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2008).

7.  The criteria for a rating higher than 50 percent for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, and 4.97, 
Diagnostic Code 6847 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide. 
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the pertinent evidence of record in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in February 2005, March 2005, August 2005, 
December 2006, and in June 2008.  The Veteran was notified of 
the type of evidence needed to substantiate the claims for 
increase, namely, evidence indicating an increase in severity 
of the service- connected disability and the effect that 
worsening has on the claimant's employment and daily life, 
which included general notice of the criteria of the 
diagnostic code under which the claimant is rated.  The 
Veteran was also notified of the type of evidence needed to 
substantiate the claim for a total disability rating, namely, 
evidence indicating an inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice in included the provisions for the effective date 
of a claim and for the degree of disability assignable for 
the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, including general notice of the criteria of 
the Diagnostic Code under which the claimant is rated).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's VA 
and private records.  He has not identified any additional 
pertinent records for the RO to obtain on his behalf.

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims of a higher rating.  38 U.S.C.A. § 5103A(d). The 
Veteran was afforded VA examinations in January 2006, January 
2007, and in January 2008 specifically to evaluate his 
service-connected disabilities and to determine the 
functional limitations of each in light of the occupational 
environment.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).




Factual Background
Pelvic Bone

The Veteran's claim of entitlement to a total disability 
rating for compensation based on individual unemployability 
was received in September 2006.  In conjunction with this 
claim, the RO reevaluated the Veteran's service-connected 
disabilities, to include his residuals from a pelvic bone 
fracture.

Upon VA examinations dated in January 2007 and January 2008, 
the Veteran was alleged chronic pelvic pain.  Associated X-
rays, dated in January 2008, demonstrated eight millimeters 
of offset at the superior margin of the symphysis pubis with 
associated bridging of calcification.  The appearance was 
consistent with the clinical history of prior injury.  In his 
decision, the January 2008 VA examiner opined that the 
Veteran had sustained a pelvic fracture, which had resulted 
in arthritis of pubic symphysis; this correlated with the 
location of the pain.  He further opined that it was as 
likely as not that the pelvic pain and aching were related 
with the in-service fracture and the subsequent reports of 
pelvic pain during post-service examinations.  
 
Analysis
Pelvic Bone

In this case, the service-connected residuals of a pelvic 
bone fracture has been rated noncompensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5298, which applies to removal of the 
coccyx.  Under Diagnostic Code 5298, a noncompensable 
evaluation is warranted for removal of the coccyx without 
painful residuals.  A maximum evaluation of 10 percent is 
warranted for partial or complete removal of the coccyx, with 
painful residuals.  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.

As noted, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion for the specific joint involved.  Considering the 
Veteran's complaints of chronic pain and the diagnosis of 
arthritis of pubic symphysis, the findings on the January 
2008 VA examination more nearly approximate the criteria for 
a 10 percent rating, for limitation of motion of the joint 
under Diagnostic Code 5298.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also 
notes that 10 percent is the maximum schedular rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5298.  

In conclusion, the clinical findings have shown that the 
Veteran's residuals from his pelvic bone fracture, to include 
osteophyte formation and chronic pain, meets the criteria for 
a 10 percent rating, but no higher.

Factual Background
Right & Left Knees

The current claim on appeal was received in November 2004.  
At that time, the Veteran attempted to reopen his previously 
denied claim of entitlement to service connection for a 
bilateral knee disability.  By means of a rating decision 
dated in February 2006, the RO reopened the matter and 
determined that service connection was warranted 
chondromalacia patella right knee and chondromalacia patella 
left knee.  Each knee disability was initially rated as 10 
percent disabling.  The Veteran has appealed the assigned 
disability ratings.

VA treatment records reveal complaints of left knee pain in 
November 2004.  An associated radiographic report revealed a 
normal left knee.  There was no evidence of fracture, 
dislocation, joint effusion, significant arthritic change, or 
other abnormality.  

Upon VA examination dated in January 2006, the Veteran 
reported with subjective complaints of pain, popping, 
grinding, mild swelling, and a sensation of giving away.  The 
Veteran denied any catching, locking, fatigability, weakness, 
or flare-ups.  His bilateral knee disability did not affect 
his occupation.  His activities of daily living were affected 
by his decreased ability to recreate, run, jump, kneel, 
crawl, climb, and squat.   Physical examination revealed 
normal alignment and full range of motion in both knees.  
There was increased pain with resisted extension, but not 
with resisted flexion.  There was no gross weakness in 
flexion or extension of the knees and minimal incoordination 
of motion was noted bilaterally.  McMurrray's, Lachman's, and 
pivot shift testing was negative.  The medial collateral and 
lateral collateral ligaments were stable.  Gait was not 
antalgic.  There was mild tenderness and mild to moderate 
retropatellar compression tenderness present.  Associated x-
rays revealed normal knees.  There was no evidence of bone, 
joint, or soft tissue abnormality.  The Veteran was diagnosed 
as having bilateral chondromalacia.  The examiner indicated 
that he would assign an additional loss of five degrees of 
range of motion as per DeLuca.  

In support of his claim for an increased disability rating, 
the Veteran submitted a statement from his private treatment 
provider dated in October 2006.  He indicated that the 
Veteran experienced bilateral knee pain and occasional 
giving-away due to pain.  The Veteran's back and knee pain 
prevented him for exercising regularly.

Upon VA examination dated in January 2007, range of motion 
was zero to 130 degrees in the right knee and zero to 120 
degrees in the left knee.  Limitation of motion was due to 
pain.  Deep tendon reflexes were full and sensation was 
intact.  Drawer sign was negative.  There was no instability 
or subluxation with varus or valgus stress.  No DeLuca 
examination was performed because he stated he could not do 
any repetitive motion.  During strength testing, the Veteran 
exhibited extreme weakness in his lower extremities; however, 
he was able to stand unassisted.  He was able to complete a 
squat, but had to rely heavily on the use if his upper 
extremities.  X-rays of the right knee demonstrated minimal 
arthritis, x-rays of the left knee were normal.  The Veteran 
was diagnosed as having bilateral patellofemoral syndrome.  
The examiner noted that the Veteran did not exhibit any knee 
pain until after he was asked to stand up and begin the 
examination.  He further noted that it was difficult to 
examine the Veteran because the symptoms that he exhibited 
were out of proportion to the level of the injures and 
certainly out of proportion to the prior imaging firms.  

Upon VA examination in January 2008, the Veteran reported 
chronic persistent bilateral knee pain.  He described the 
pain as being present all the time, increasing in severity a 
least once a day with walking, standing, or climbing stairs.  
The Veteran denied any significant flare-ups.  He had never 
undergone any knee surgery, but he had been walking with a 
cane for the last eight months.  The veteran indicated that 
he had been wearing knee braces on a full-time basis for 
several months.  Anti-inflammatories had been prescribed on 
an as-needed basis for the pain with fair results.  The 
Veteran alleged that he was unable to maintain employment 
because of his inability to stand or walk, which he 
attributed to knee pain. Physical examination revealed range 
of motion of zero to 130 degrees, bilaterally.  Limitation of 
motion was due to pain.  DeLuca testing was not accomplished 
because the Veteran sated that he could not do any squatting.  
Drawer sign was negative.  There was no instability or 
subluxation with varus or valgus stress testing, bilaterally.  
X-rays of  both knees were normal; there was no evidence of 
bone, joint, or soft tissue abnormality, bilaterally.  

Analysis
Right & Left Knees

From the effective date of service connection in November 
2004, the right and left knee chondromalacia patella 
disabilities have each been evaluated, by analogy, as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5014 for osteomalacia.  Osteomalacia is rated on limitation 
of motion of the affected part, as degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; and flexion limited to 30 degrees is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; and extension limited to 15 degrees 
is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee under Diagnostic Code 5003 and 
for instability of the knee under Diagnostic Code 5257.  
Separate ratings may also be assigned for both limitation of 
flexion and limitation of extension.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.

As shown by the foregoing medical evidence, the Veteran has 
complaints of pain and giving away in both knees.  The 
objective findings in relation to his right knee consist of 
X-ray evidence of minimal arthritis and limited range of 
motion, which do not meet the limitation of flexion or 
extension criteria for a compensable rating.  The objective 
findings in relation to his left knee consist of limited 
range of motion, which does not meet the limitation of 
flexion or extension criteria for a compensable rating.  
Additionally, while the Veteran has alleged that his knees 
feel like they are going to give away, there are no objective 
findings of instability regarding either knee throughout the 
pendency of this appeal.  Thus, without a showing of 
recurrent subluxation or lateral instability, the Board finds 
that a separate rating for instability of the knee is not in 
order for either knee.

In light of the foregoing reasons, the Board concludes that 
the Veteran does not meet the criteria for an initial rating 
higher than 10 percent for either knee under Diagnostic Codes 
5003, 5257, 5260, and 5261, throughout the pendency of this 
appeal.

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, relating to functional loss due to 
pain, weakened movement, excess fatigability, etc., in 
addition to painful motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 
functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion).  However, the record does not indicate that the 
Veteran has such painful motion or functional impairment 
resulting from his service-connected left knee disability to 
warrant a higher rating under either Diagnostic Code 5260 or 
5261, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59.  That 
is, there is no objective evidence that pain on use or during 
flare-ups results in functional limitation to the extent that 
limitation of flexion would be 20 percent disabling under 
Diagnostic Code 5260 or that limitation of extension would be 
20 percent disabling under Diagnostic Code 5261.

As noted, the VA examiner in January 2006 specifically 
addressed such DeLuca considerations as pain on repeated use 
and fatigue and indicated that there would be an additional 
loss of range of motion of 5 degrees.  The Board notes that 
DeLuca considerations were not addressed in the January 2007 
and January 2008 VA examination reports because the Veteran 
alleged that the pain precluded him from squatting or 
repetitive motion.

Because the preponderance of the evidence is against the 
claim for an initial rating higher than 10 percent for a 
right knee disability and for an initial rating higher than 
10 percent for a left knee disability, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 5107(b).

Consideration has been given to "staged ratings" for both 
the right and left knee disabilities over the period of time 
since service connection became effective, and from the 
effective date of service connection in November 2004, there 
have been no clinical findings to show that the condition 
meets the criteria for a higher schedular rating.  Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).

Factual Background
Gastroesophageal Reflux Disease

The Veteran's claim of entitlement to an increased disability 
rating was received in November 2004.  By means of a rating 
decision dated in December 2005, the RO warded an increased 
disability rating of 10 percent for the Veteran's service-
connected gastroesophageal reflux disease.  The Veteran has 
appealed the assigned disability rating.

VA treatment records dated in September 2004 indicate that 
the Veteran was experienced poorly controlled severe 
gastroesophageal reflux disease.  He was experiencing burning 
in his chest.  His symptoms were worse at night and he had to 
sleep almost sitting up to achieve some relief.  

In October 2005, the Veteran reported abdominal swelling and 
pain, onset being during and immediately after meals, 
associated with nausea and a need to pass a bowel movement.  
He denied any vomiting or emesis.  Physical examination 
revealed diffuse mild abdominal tenderness.  The abdomen, 
however, was soft and no masses were palpated.  The liver and 
spleen were not enlarged.  

In February 2006, the Veteran underwent an upper 
gastrointestinal endoscopy, which revealed diffuse 
candidiasis in the middle third of the esophagus.  Cytology 
was performed.  LA Grade A esophagitis with non bleeding was 
found in the lower third of the esophagus.  There was also a 
small hiatus hernia and diffuse mildly erythematous mucosa, 
with no bleeding, in the gastric antrium.  Gastric funds, 
gastric body, duodenal bulb, and second part of the duodenum 
were normal.  

X-rays dated in July 2006 revealed a slight increase in the 
peri-seminal vesicle where nodes are seen, none of which were 
enlarged but were more numerous than normally seen.  The 
appendix was longer in length than normally seen but the 
width was normal.  There was also a fatty infiltration of the 
liver nodes, a very small hiatal hernia, and small inguinal 
hernias noted.  

In support of his claim, the Veteran submitted a statement 
from his private treatment provider dated in October 2006.  
The Veteran's private treatment provider indicated that he 
was prescribed daily medication to control acid secretion.  
Additionally, an upper endoscopy performed earlier that year 
had demonstrated a hiatal hernia with reflux, esophagitis, 
and gastropathy.

Upon VA examination dated in January 200, the Veteran 
reported that he experienced breakthrough pain.  Physical 
examination, however, demonstrated that the abdomen was soft, 
non-tender, non-distended with normal active bowel sounds.  
There were no masses and no hepatosplenomegaly.  No 
subxiphoid or epigastric tenderness.  There was no evidence 
of anemia.  

Analysis
Gastroesophageal Reflux Disease

The gastroesophageal reflux with hiatal hernia and esophageal 
ulcer is rated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

Other potentially applicable criteria include hypertrophic 
gastritis (identified by gastroscope), which is rated under 
C.F.R. § 4.114, Diagnostic Code 7307.  Under Diagnostic Code 
7307, the criteria for a 30 percent rating are chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.

The Board finds that level of impairment does not meet the 
criteria for a 30 percent rating under the applicable 
Diagnostic Codes.  For the period covered in this appeal, the 
Veteran is not shown to have persistently recurrent 
epigastric distress with dysphagia, substernal or arm or 
shoulder pain, or resulted in considerable impairment of 
health, which are the criteria for the next higher rating 
under Diagnostic Code 7346.  Additionally, there is no 
showing of chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms, which are the criteria for the 
next higher rating under Diagnostic Code 7307.  Rather, his 
disability is primarily characterized by subjective 
complaints of abdominal pain, burning sensation, and 
swelling. 

As the criteria for a 30 percent rating have not been 
demonstrated, the preponderance of the evidence is against 
the claim of entitlement to a rating higher than 10 percent 
for gastroesophageal reflux disease and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Factual Background
Lumbar Spine

In March 2006, the Veteran's claim of entitlement to a rating 
higher than 20 percent for a service-connected lumbar spine 
disability was received.  

VA outpatient records dated in October 2005, reveal 
complaints of severe pain in midline of the back from the 
lower thoracic area to the lumbar area that radiated into the 
buttocks, bilaterally.  Physical examination did not reveal 
any abnormalities or  muscles spasms.  Additionally, there 
was no apparent lower extremity weakness, paresthesias, or 
peripheral neuropathy.   Range of motion was normal and no 
lumbar spine pain was elicited on motion.  Straight leg 
raising test was negative.  

Upon VA examination dated in May 2006, the Veteran reported 
with subjective complaints of intermittent back pain that 
radiated bilaterally into his thighs.  He also alleged that 
he experienced flare-ups five times a week for six hours.  
Flare-ups included limitation of motion, with pain and muscle 
spasms.  He denied any fatigue, impaired endurance, or 
weakened movement.  His back pain increased with prolonged 
sitting, standing , or bending.  He indicated that he could 
not lift more than 20 pounds because of the pain.  Following 
repetitive use, he complained of additional limitation of 
motion, due to pain.  At that time, the Veteran did not wear 
a back brace.  The back pain had affected his regular 
occupation because he was changed from a salesman consultant 
to the internet.  

Physical examination of the spine revealed that it was flat 
with no evidence of spasms.  Range of motion testing revealed 
flexion to 45 degrees, with pain throughout.  Extension was 
to 25 degrees, with pain at endpoint.  Rotation was to 30 
degrees, bilaterally, with pain throughout.  Lateral bending 
was to 20 degrees, bilaterally, with pain throughout.  
Following repeated testing, the Veteran demonstrated painful 
motion at 45 degrees of forward flexion, with no fatigue, 
impaired endurance, or weakened movement.  As to DeLuca, 
except as noted, there was no change in active or passive 
range of motion during repetitive testing and no additional 
loss of range of motion was recommended for the lumbosacral 
spine due to painful motion, weakness, impaired endurance, 
incoordination, or acute flare-ups.  Straight leg raising 
supine was possible on the left to 30 degrees, with pain 
going down the left hip.  On the right side it was possible 
to 45 degrees, with pain going down the right and left hip 
areas.  Deep tendon reflexes were full and equal.  Sensory 
examination was intact.  No focal weakness was noted.  X-rays 
revealed a normal lumbar spine with no evidence of 
osteophytes or bone lesions.  Alignment, vertebral body 
height and disc spaces were normal at all levels.  

An August 2006 electrodiagnostic impression was normal, 
without electrophysiologic evidence of radiculopathy.  The 
clinical impression was chronic low back pain.

An October 2006 statement from a private treatment provider 
indicated that the Veteran continued to experience frequent 
back pain but did not appear to be a candidate for surgery at 
that time.  He noted that the back and knee pain prevented 
the Veteran from exercising regularly.

Upon VA examination dated in January 2007, the Veteran 
exhibited extreme pain during range of motion testing.  
Flexion was to 60 degrees and extension was to 20 degrees.  
Rotation was to 20 degrees, bilaterally.  Lateral flexion was 
to 20 degrees, bilaterally.  Limitation of motion of the 
lumbar spine was due to pain on motion and weakness.  A 
DeLuca examination was not performed because the Veteran 
stated that he was not able to engage in any sort of 
repetitive motion exercises.  Although during strength 
testing the Veteran exhibited extreme weakness in all of his 
extremities, he was able to stand unassisted.  He was able to 
complete a squat, but had to rely heavily on the use if his 
upper extremities.  Deep tendon reflexes were full and 
sensation was intact.  X-rays were normal.  The Veteran was 
diagnosed as having a chronic lumbar spine strain.  

As to employability,  the Veteran stated that he did not 
think that he could sit for eight hours even if given 
frequent breaks; however, the examiner noted that he sat 
waiting for two and a half hours for the examination to 
begin.  His back and knee disabilities made it hard for him 
to bend, stoop, or kneel.  The examiner, however, could not 
confirm or deny if the Veteran took frequent breaks.  He did 
note that the examination took 30 minutes and that Veteran 
sat comfortably in the chair throughout the examination.  
Further, the Veteran did not exhibit any back or knee pain 
until after he was asked to stand up and begin the 
examination.  Finally, the examiner indicated that it was 
difficult to examine the Veteran because the symptoms that he 
exhibited were out of proportion to the level of his injures 
and certainly out of proportion to his prior imaging firms.  

An MRI of the lumbar spine dated in March 2007 demonstrated 
minimal degenerative changes of the L5-S1 disc space with a 
comparable right parasagittal disc protrusion with evidence 
of a partial thickness annulus fibrous tear.  There was no 
significant neural canal or neural foraminal narrowing.  
There was a loss of lumbar curvature.  

In May 2007, the Chief of the Pain Clinic at Evan's Army 
Community Hospital (EACH) indicated that the Veteran was 
found to have chronic low back pain likely secondary to 
lumbar facet joint dysfunction from L3-S1.  He indicated that 
they were planning on doing medial blocks with local 
anesthesia as a precursor to eventually doing a medial branch 
radiofrequency ablation, if indicated.  In an undated 
statement the Director of the Pain Clinic at EACH indicated 
that the Veteran had been receiving treatment for several 
months and that in the last week they had performed bilateral 
medial branch blocks in the lumbar spine as a diagnostic 
procedure in anticipation of performing radiofrequency 
ablation in the future.  Unfortunately, the Veteran 
experienced out of proportion pain during the procedure and 
did not have any pain relief.  Additionally, since the 
Veteran was unable to tolerate the procedure, which was the 
least invasive that they were planning for him, no further 
procedures were recommended.  Instead, a rigorous physical 
therapy regimen, medical management, and involvement of 
behavioral health were recommended.  

Upon VA examination dated in January 2008, the Veteran 
indicated that he now wore an elastic back brace at all the 
times.  The Veteran described his lumbar spine pain as 
constant, severe, and incapacitating.  Physical examination 
revealed mild muscle weakness in the lower extremities.  Deep 
tendon reflexes were full and intact.  The Veteran exhibited 
full range of motion of the lumbar spine.  Flexion was to 90 
degrees.  Extension was to 30 degrees.  Rotation was to 30 
degrees, bilaterally.  Lateral flexion was to 30 degrees, 
bilaterally.  As to DeLuca findings, the Veteran indicated 
that his back pain was too severe to engage in repetitive 
motion testing or squatting.  As to any sciatica, the Veteran 
indicated that he did not experience pain that radiated into 
his knees, but he occasionally experienced pain that radiated 
to the back of his thighs.  The Veteran had never undergone 
any steroid shots.  X-rays of the lumbar spine were normal.  
Pedicles and spinous processes were intact.  Vertebral body 
heights and disc spaces were well preserved.  There was no 
evidence of spondylolisthesis.  The Veteran alleged that he 
was unable to work because of his lumbar spine disability.  
His lumbar spine disability affected his daily activities 
because of limits of ambulation.  He denied experiencing any 
flare-ups or episodes requiring bed rest.  

Analysis
Lumbar Spine

The Veteran's lumbar spine disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5242, for limitation of motion of the lumbar is rated under 
the General Formula for Diseases and Injuries of the Spine 
(General Formula).  The criteria for the next higher rating, 
40 percent, under the General Formula are forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.

As forward flexion was documented to 45 degrees, at its 
worst, Upon VA examination dated in May 2006, considering 
such factors as functional loss due pain, weakened movement, 
fatigability, and painful motion under 38 C.F.R. §§4.40, 
4.45, 4.59, and as 45 degrees exceeds 30 degrees, the 
criteria for a higher rating based on limitation of forward 
flexion have not been met.  The Board acknowledges that the 
Veteran refused to participate in repetitive motion testing 
due to complaints of pain upon VA examinations dated in 
January 2007 and January 2008.  However, both those 
examinations demonstrated improvement in the Veteran's lumbar 
spine disability, with regards to range of motion.  In 
January 2007, the flexion was limited to 60 degrees and in 
January 2008, the Veteran exhibited full range of motion.  
Thus, as limitation of flexion has not been demonstrated to 
30 degrees or less, the criteria for a higher rating based on 
limitation of forward flexion have not been met.

In the absence of favorable ankylosis of the entire 
thoracolumbar, the criteria for the next higher rating have 
not been met.

As for objective neurological abnormalities, although the 
Veteran has alleged radiating pain into the lower 
extremities, there is no objective of peripheral neuropathy.  
Moreover, service connection is also in effect for a 
residuals of pelvic fracture and knee disabilities.  For this 
reason, a separate rating for objective neurological 
abnormalities is not warranted.

In the absence of evidence of disc disease, there is no other 
applicable Diagnostic Code.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for a 
lumbar spine disability throughout the pendency of this 
appeal, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Factual Background
Migraine Headaches
	
The Veteran's claim of entitlement to an increased disability 
rating was received in November 2004.  By means of a rating 
decision dated in December 2005, the RO awarded an increased 
disability rating of 30 percent for the Veteran's service-
connected migraine headaches.  The Veteran has appealed the 
assigned disability rating.

In an October 2005 statement, the Veteran's VA treatment 
provider submitted that the Veteran was experiencing 
migraines several times a week, which occurred more often 
under conditions of stress.  The VA physician indicated that 
sleep was an essential part of treating a migraine and that 
when one occurred the Veteran needed to be allowed to go 
home, take medication, and rest.  

An October 2006 statement from a private treatment provider 
indicates that the Veteran's headaches were controlled with 
as-needed use of an analgesic.

Upon VA examination dated in January 2007, the Veteran 
alleged that he experienced completely incapacitating 
migraine headaches.  

Upon private evaluation dated in February 2007, the Veteran 
alleged that he was experiencing migraine headaches five 
times a month, which were accompanied by nausea, 
phonosensitivity, and photosensitivity.  The examiner noted 
that the Veteran indicated that the pain began in the neck 
and occipital and traveled to the frontal or vertex.  The 
pain was described as pressured, throbbing, and sharp.  The 
examiner commented that he doubted that all of the reported 
headaches were actually migraine headaches.  

Upon VA examination dated in January 2008, the Veteran 
described his headaches as severe occipital headaches that 
radiated to both frontal regions.  His migraine headaches 
were accompanied by feelings of nausea, dizziness, blurred 
vision, and photophobia.  He denied any vomiting.  He 
submitted that he experienced three to five migraine 
headaches times a week, which lasted anywhere from a couple 
of hours to a couple of days.  He indicated that they are 
completely incapacitating and preclude him for working.  He 
alleged that his medications did not really help his 
headaches because they still broke through.    

Analysis
Migraine Headaches
  
The Veteran's migraine headaches have been assigned a 30 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under Diagnostic Code 8100, the criteria for a 30 
percent rating are migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.  A maximum 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The Board notes that the Veteran's migraine headaches have 
been characterized by subjective complaints of prostrating 
episodes, accompanied by dizziness, nausea, photosensitivity 
and phonophobia.  The record, however, lacks objective 
evidence that the Veteran's service-connected migraine 
headaches have manifested to the degree of severity reflected 
by the criteria for the next available and maximum schedular 
rating of 50 percent.  There is no objective medical evidence 
of frequent, completely prostrating and prolonged attacks of 
headaches.  VA outpatient treatment records are silent with 
respect to any objective medical evidence of prostrating 
attacks.   Although the Veteran may experience frequent 
headaches, the medical evidence is against a finding that any 
flare-ups are completely prostrating and prolonged attacks.  
In this regard, the Board observes that Diagnostic Code 8100 
looks not only to frequency but also to the severity of the 
headaches.  Although the frequency of the headaches as 
reported by the Veteran suggests weekly prostrating attacks 
which cause him to lie down for a few hours.  The Board does 
not view this as persuasive evidence of severe economic 
inadaptability to warrant assignment of the next higher 
rating of 50 percent.

Further, in order to warrant the next highest rating of 50 
percent, the Veteran must suffer from very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Although the Veteran has 
alleged that his migraine headaches have affected his ability 
to work, he has not submitted any objective evidence of the 
time he has lost from work.  In sum, the evidence of record 
does not show severe economic inadaptability.

In conclusion, the Board finds that the Veteran's service-
connected migraine headaches do not warrant a disability 
rating in excess of 30 percent pursuant to the provisions of 
Diagnostic Code 8100, throughout the pendency of this appeal.

Factual Background
Obstructive Sleep Apnea

The Veteran's claim of entitlement to a total disability 
rating for compensation based on individual unemployability 
was received in September 2006.  In conjunction with this 
claim, the RO reevaluated the Veteran's service-connected 
disabilities, to include sleep apnea, rated as 50 percent 
disabling.

A sleep study dated in September 2006, demonstrated mild 
obstructive sleep apnea, with an apnea-hypopnea index of 15, 
which was significantly reduced when compared to the results 
of a study dated in 2004.  There was a reduction in CPAP 
pressure to 8cm of water pressure, which resolved the 
obstructive sleep apnea.  

A statement from a private treatment provider dated in 
October 2006 indicates that the Veteran has obstructive sleep 
apnea that requires the use of a CPAP machine while sleeping.

Upon VA examination dated in January 2007, the lungs were 
clear to auscultation, bilaterally.  Breath sounds were good; 
there were no wheezes, rhales, or rhonchi.  The examiner 
concluded that the Veteran exhibited mild symptoms of sleep 
apnea, although he presented with complaints of chronic 
fatigue. 

Upon VA examination dated in January 2008, the Veteran 
continued to present with complaints of chronic daytime 
fatigue.  He stated that he often felt sleepy while driving; 
however, he had never fallen asleep because he was worried 
about causing an accident.  At that time, the Veteran was not 
on any home oxygen treatment.  The Veteran had not 
experienced any cor pulmonale or respiratory failure during 
the day.  Additionally, he had never undergone a tracheotomy 
or any other surgery of the upper airway.  

Analysis
Sleep Apnea

The Veteran's sleep apnea is currently rated as 50 percent 
disabling under the provisions of Diagnostic Code 6847.  The 
highest rating of 100 percent requires evidence of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requires tracheotomy.  See Diagnostic Code 
6847.

The Board acknowledges that the Veteran has history of using 
a CPAP machine.  Throughout the pendency of this appeal, 
however, the objective medical evidence of record does not 
reflect any evidence of chronic respiratory failure, cor 
pulmonale, or that the Veteran's sleep apnea has required 
tracheotomy.

In the absence of any evidence of chronic respiratory failure 
with carbon dioxide retention or cor pulmonale at any time 
during the appeal period, or any indication that the 
disability has ever necessitated a tracheotomy, the Board 
finds that the criteria are not met for a 100 percent rating 
under Diagnostic Code 6847.

For all the foregoing reasons, the claim for a rating higher 
than 50 percent for sleep apnea must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for an 
extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities is inadequate.  This is 
accomplished by comparing the levels of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability levels and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, comparing the Veteran's current disability 
levels and symptomatology to the Rating Schedule, the degree 
of disabilities are contemplated by the Rating Schedule and 
the assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating of 10 percent for residuals of a pelvic bone 
fracture is granted, subject the law and regulations, 
governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for a 
right knee disability is denied.

An initial disability rating in excess of 10 percent for a 
left knee disability is denied.

A disability rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

A disability rating in excess of 20 percent for a lumbar 
spine disability is denied.

A disability rating in excess of 30 percent for migraine 
headaches is denied.

A disability rating in excess of 50 percent for obstructive 
sleep apnea is denied.


REMAND

Prior to considering the claim of entitlement to a disability 
rating in excess of 30 percent for asthma and the claim of a 
total disability compensation rating based on individual 
unemployability due to service-connected disabilities, 
additional evidentiary development under the duty to assist, 
38 C.F.R. § 3.159(c)(4), is needed.

The Veteran's claim of entitlement to a disability rating 
higher than 30 percent for asthma was received in November 
2004.  A review of VA treatment records reveals that the 
Veteran's asthma was well-controlled with medication in 
October 2003.  Upon VA examination dated in September 2004, 
the Veteran reported losing approximately 60 hours of work in 
the past year due to his headaches and asthma and 
approximately 30 days due to his asthma alone.  The examiner, 
however, noted that since December 1998 the Veteran had not 
required hospitalization due to asthma exacerbations.  The 
Veteran was experiencing 12 to 18 exacerbations a year that 
required nebulizer treatments at Evans Army Hospital.  The 
last episode being in July 2004.  Since then the Veteran had 
been prescribed an oral prednisone.  The examiner noted that 
Veteran had recently stopped smoking.  Functionally, the 
Veteran could walk a mile and a half and run a quarter of a 
mile.  He could climb three to four flights of stairs.  
Pulmonary function test results demonstrated chronic 
obstructive pulmonary disease FEV-1 of 80 percent of 
predicted valued and the FEV-1/FVC was 76.

Pulmonary function test results dated in July 2005 
demonstrated chronic obstructive pulmonary disease.  FEV-1 
was 80 percent of predicted value and FEV-1/FVC was 76.

An October 2006 statement from a private treatment indicated 
that the Veteran had not required any acute hospitalization 
visits due to his asthma that he was aware of.  At that time, 
the Veteran was taking daily medication to control his asthma 
and allergy symptoms.

A February 2007 pulmonary function test revealed FEV-1 was 56 
percent of predicted value and FEV1/FVC was 85 percent of 
predicted value.  

Upon VA examination dated in January 2007, the lungs were 
clear to auscultation bilaterally.  There were good breath 
sounds, with no wheezes, rhales, or rhonchi.  According to 
the Veteran's reported symptomalogy, the examiner 
characterized the Veteran's asthma as moderate.  The 
examiner, however, noted that the lung examination was 
completely normal, the Veteran was on multiple medications, 
and pulmonary function tests demonstrated mild obstruction.  
The examiner, therefore, opined that at most the Veteran 
probably had mild persistent asthma.  

A note from the pulmonary function clinic dated in March 2007 
indicated that although the data was not completely valid, it 
suggested mild restriction and obstruction, with no response 
to bronchodilator.  Complete pulmonary function tests were 
recommended.  Subsequently, in April 2007, FEV1/FVC was 91 
percent of predicted value.  In May 2007, pulmonary function 
test results were FEV-1 was 47 percent of predicted value and 
FEV-1/FVC was 93 percent of predicted value.  The obstruction 
was characterized as moderate and restriction was 
characterized as severe.  

The Veteran underwent an additional VA examination in January 
2008.  At that time, the Veteran was utilizing multiple 
inhalers.  He indicated that he needed Albuterol, for rescue 
purposes, at least on a daily basis.  He had never been 
intubated.  He reported that he had been admitted to the 
intensive care unit, five to six months ago, however, the 
examiner was unable to find any record.  He also alleged that 
he had been admitted to the hospital at least twice for his 
asthma and prescribed oral steroids approximately five to six 
times in the past.  Physical examination revealed that the 
lungs were clear to auscultation, bilaterally. Breath sounds 
were good; there were no wheezes, rhales, or rhonchi.  He was 
moving air well.  A chest x-ray revealed a normal chest.  
There was no evidence of pulmonary consolidation or pleural 
effusion.  The examiner characterized the Veteran's asthma as 
mild to moderate, well-controlled.  He opined that the 
Veteran exhibited restrictive lung disease due to chest wall 
restriction as well as poor inspiratory effort and that there 
was no evidence of obstructive lung disease; the Veteran 
exhibited normal airflow on examination.  Accordingly, there 
was no asthmatic component in the May 2007 test results.  

In April 2008, the matter was referred for a pulmonary 
consultation due to the January 2008 VA examiner's 
determination that the Veteran had restrictive pulmonary 
impairment.  Upon consultation it was determined that the 
Veteran had restrictive ventilatory impairment and this is 
most probably due to his obesity.  The chest x-ray, chest CT, 
and physical findings did not identify any restrictive lung 
changes.  They indicated that the explanation from the VA 
examiner that the Veteran's obstructive airway disease was 
related to these restrictive factors seemed unlikely in view 
of the pulmonary function studies confirming obstructive 
airway disease.  In this regard, they noted that the FEV-1 
and peak flow and all other studies of air flow had been 
consistently low which is compatible with reactive airway 
disease (asthma) at a moderate level.  Additionally, the 
Veteran's history was also strongly compatible with asthma.  
The Veteran appeared to have atopic disease with sensitivity 
to pollens, fogs, cold air, smoke, etc.  He was significantly 
obese and this did contribute to his limited physical 
capacity and lung capacity resulting in the restricted 
ventilatory impairment.  The Veteran was diagnosed as having 
restrictive lung disease.

In light of the aforementioned inconsistencies as to the 
current severity of the Veteran's service-connected asthma 
disability, the Board finds that an additional VA examination 
would be helpful in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.	Afford the Veteran a VA examination 
with a pulmonary specialist to 
determine the current nature and 
severity of his service-connected 
asthma.  All indicated tests and 
studies, including pulmonary function 
tests with FEV-1 and FEV-1/FVC results, 
should be accomplished and the findings 
reported in detail.  

If applicable, the examiner is asked to 
distinguish between the symptomalogy 
attributable to restrictive lung 
disease as opposed to obstructive lung 
disease.

The examiner should be asked to 
determine whether the Veteran's 
service-connected asthma results in 
FEV-1 is between 40 to 55 percent of 
predicted value, or FEV- 1/FVC is 
between 40 to 55 percent of predicted 
value, or maximum oxygen consumption of 
15 to 20 ml/kg/min.  The VA examiner 
should also note the effect his 
service-connected asthma has on his 
occupational and daily life.

The VA examiner is also asked to opine 
whether it is at least as likely as not 
that his service-connected asthma 
renders him unable to secure or follow 
a substantially gainful occupation.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her 
clinical experience, medical expertise, 
and established medical principles.  
The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report. 

2.  After completing the above 
development, adjudicate the claims of 
entitlement to a disability rating in 
excess of 30 percent for asthma and of 
a total disability rating.  If any 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


